—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered December 1, 1998, convicting him of rape in the first degree and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, many of which are unpreserved for appellate review, the People’s summation was not improper (see, People v Halm, 81 NY2d 819; People v Robinson, 260 AD2d 508). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.